Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “sufficiently sturdy” in claim 1 is a relative term which renders the claim indefinite. The term “sufficiently sturdy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While claim 1 defines sufficiently sturdy to restrain movement of loaded goods during transportation of the container, it is unknown the size or weight of the load being transported and thus the degree of sturdiness that is required to be sufficient is unknown.
Claim 4 recites the limitation " roll cages ".  There is insufficient antecedent basis for this limitation in the claim.  Further regarding claim 4, it is unclear what is being claimed by “in order to prevent movement during transportation of goods loaded onto roll cages, each movable partition comprises a load lock bar extending between the two sides of the container onto which each roll cage may be anchored”, as roll cages have not been previously introduced.
Claim 11 recites the limitation "the security doors".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " the load cages ".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109515293 (CN ‘293) (cited by Applicant, see English translation attached).

Regarding claim 1, CN ‘293 discloses transportable refrigerated container (Abstract) having an interior chamber defined by a floor, a ceiling, a front end, a rear end and two sides, comprising a refrigeration unit for cooling the interior chamber (Fig.1), a plurality of partitions sub-dividing the interior chamber into separate compartments (11), the partitions being sufficiently sturdy to restrain movement of loaded goods during transportation of the container (Fig.3), and a plurality of unloading doors in at least one of the sides of the container (3), each door affording access only to a selected respective compartment or group of compartments (Fig.1), characterized in that the unloading doors are provided with different secure locking mechanisms (doors are separate and thus have separate securing mechanisms, Fig.1), and the partitions (11) allow free circulation of air between the compartments whereby all the compartments are maintained at the same temperature (Fig.2).

Regarding claim 2, CN ‘293 further discloses the refrigeration unit is located at the front end of the container (Fig.1) and a loading door is provided at the rear end of the container (5, Fig.1).

Regarding claim 3, CN ‘293 further discloses the partitions are movable between an open position, to allow free access between different compartments during loading of the container (Fig.2), and a closed position in which the partitions prevent transported goods from being transferred between compartment (Fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over CN ‘293 (cited by Applicant, see English translation attached) in view of Lindbo (US Pub App 2018/0093828).

Regarding claim 4, CN ‘293 further discloses each movable partition comprises a load lock bar extending between the two sides of the container (CN ‘293 discloses a bar (9) extending between two sides of the container).
CN ‘293 does not further specifically disclose in order to prevent movement during transportation of goods loaded onto roll cages (unclear what is being claimed, see 112 rejection above).
Lindbo teaches an object handling system and method with a truck (Fig.8) wherein goods are loaded onto roll cages (Fig.5a).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CN ‘293 in view of Lindbo to include a roll cage in order to further secure goods during transport.

Regarding claim 5, CN ‘293, as modified above, further discloses each load lock bar is formed of spring biased telescopically collapsible sections, the ends of the load lock bar being receivable in holes in channels secured to the sides of the container (Fig.2).

Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over CN ‘293 (cited by Applicant, see English translation attached) in view of Johnson (WO 2012/097443, attached).

Regarding claim 6, CN ‘293 does not further specifically disclose each partition comprises a screen made of a material capable of being folded, rolled or concertinaed.
Johnson teaches a cargo screen system that is easily folded and can be stored (Abstract) which acts as a partition (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CN ‘293 in view of Johnson to include a screen made of a material capable of being folded, rolled or concertinaed in order to separate compartments while allowing airflow.

Regarding claim 7, CN ‘293, as modified above, further teaches each screen is secured permanently along one edge to one of the sides of the container and is releasably secured to the opposite side (Johnson Abstract), a tensioning strap (Johnson Abstract) being provided to enable the screen to resist movement of the load during transportation of the container.

Claims 8 and 14 rejected under 35 U.S.C. 103 as being unpatentable over CN ‘293 (cited by Applicant, see English translation attached) in view of Weeda, cited by Applicant (2008/0036238).

Regarding claim 8, CN ‘293 does not further specifically disclose each partition comprises a door formed of rigid sections capable of sliding relative to one another.
Weeda teaches a secondary door and temperature control system and method wherein several embodiments of sliding doors can be used (see at least Para.2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CN ‘293 in view of Weeda to include a sliding door in order to more easily access compartments.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over CN ‘293 (cited by Applicant, see English translation attached) in view of Weeda, cited by Applicant (2008/0036238).

Regarding claim 14, CN ‘293 does not further specifically disclose a ramp is associated with each door in the side of the container, the ramp being pivotable between a vertical storage configuration resting within the compartment against the associated door and a deployed position in which the ramp lies outside the container and a free end resting on the ground.
Weeda teaches a secondary door and temperature control system and method wherein a ramp (120) is provided for an exterior access side door for an individual compartment, pivotal between a vertical storage configuration resting within the compartment against the associated door (Fig.11) and a deployed position in which the ramp lies outside the container and a free end resting on the ground (Fig.12).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CN ‘293 in view of Weeda to include a pivotal ramp in order to allow the user to more easily access the compartment and to wheel heavy goods.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over CN ‘293 (cited by Applicant, see English translation attached) in view of Zeng (US 10,183,806).

Regarding claim 9, CN ‘293 does not further specifically disclose a safety system for alerting a remote monitoring station when at least one of the following events is detected, namely:
one of the doors is opened or left open, 
light is detected within the internal chamber,
movement is detected in the internal chamber, or 
the temperature in the chamber is sensed to lie outside a predetermined range.

Zeng teaches a telemetric digital thermometer with gps tracking used in a truck (Fig.2) with a controller 184 that may have a comparison module for comparing a sensed temperature with an acceptable temperature range. If the sensed temperature falls outside of a preset temperature range, the controller 184 may generate an alert signal, which may be displayed on the digital display 156 and/or transmitted by the wireless transceiver 188 (Col.9, lines 30+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CN ‘293 in view of Zeng to include an alert if the temperature in the is sensed to lie outside a predetermined range in order to provide the user with assurance.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over CN ‘293 (cited by Applicant, see English translation attached) in view of Twitchell Jr, cited by Applicant (US Pub App 2006/0237490).

Regarding claim 10, CN ‘293 does not further specifically disclose a security system is provided that includes a plurality of cameras and memory for storing video data from the cameras at least during periods when movement is detected within the internal chamber.
Twitchell Jr teaches a keyhole communication device for tracking and monitoring shipping containers and contents thereof including a sensor can be any activity-monitoring or reconnaissance device such as a camera, a microphone, a motion detector, a light detector, and a broad-band RF signal scanner. A sensor can be a device for detecting physical presence, asset movement, and tampering such as a pressure-sensitive pad on a floor or surface, a switch on an access-panel, and an optical device such as an infra-red beam device, or an on-board accelerometer (Para.121).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CN ‘293 in view of Twitchell Jr to include a security system is provided that includes a plurality of cameras and memory for storing video data from the cameras at least during periods when movement is detected within the internal chamber in order to provide higher security to the user and protect the goods being transported.

Claims 11-13 rejected under 35 U.S.C. 103 as being unpatentable over CN ‘293 (cited by Applicant, see English translation attached) in view of Moore (US Pub App 2004/0055345).

Regarding claim 11, CN ‘293 does not further specifically disclose the security doors have electronic locks that can be opened by digital codes allocated only to authorized individuals.
Moore teaches a door lock system for trailers and cargo containers wherein the door lock system comprises an electronic keypad on the exterior of the trailer or cargo container, a computerized controller unit in communication with the keypad, a linear actuator controlled by the controller unit to actuate a sliding bolt or other device into engagement with and actuator receiving mechanism, a position switch to indicate and transmit the open or closed position of the door, an antenna connected to radio in the controller unit and various connecting wiring (Para.12) with code entry limiting access to the door(s) (Para.12).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CN ‘293 in view of Moore to include that the security doors have electronic locks that can be opened by digital codes allocated only to authorized individuals in order to provide higher security to the user and protect the goods being transported.

Regarding claim 12, CN ‘293 further teaches the security system is operative to store the digital codes employed to open the security doors (Moore, Para.40-42).

Regarding claim 13, CN ‘293 further discloses a radio receiver is provided to enable the codes required by the electronic locks to be transmitted by a mobile telephone (Moore, Para.42).

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over CN ‘293 (cited by Applicant, see English translation attached) in view of Lindbo (US Pub App 2018/0093828), Lessels (US Pub App 2020/0174494) and Moore (US Pub App 2004/0055345).

Regarding claim 15, CN ‘293 further discloses a method of distribution of perishable goods from a supply depot to a plurality of customers, utilizing a container as claimed in claim 1 (Abstract), which method comprises, 
a) at the supply depot 
(ii) loading all the (goods) specific customer into the internal chamber of the container by way of a door at the rear end of the container (5, Fig.1),
 (iii) erecting a partition around the (goods) to form a separate compartment (Figs.2-3) accessible from only a selected door, or doors, in the sides of the container (3, Fig.1), 
(iv) repeating steps (1) to (iii) for remaining customers. 

CN ‘293 does not further specifically disclose
(i) placing the goods on roll cages.
(ii) loading all the roll cages.
Lindbo teaches an object handling system and method with a truck (Fig.8) wherein goods are loaded onto roll cages (Fig.5a).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CN ‘293 in view of Lindbo to include a roll cage in order to further secure goods during transport.

CN ‘293 does not further specifically disclose issuing the driver of each delivery vehicle with a key or code for a respective one of the doors in the sides of the container.
Moore teaches a door lock system for trailers and cargo containers wherein the door lock system comprises an electronic keypad on the exterior of the trailer or cargo container, a computerized controller unit in communication with the keypad, a linear actuator controlled by the controller unit to actuate a sliding bolt or other device into engagement with and actuator receiving mechanism, a position switch to indicate and transmit the open or closed position of the door, an antenna connected to radio in the controller unit and various connecting wiring (Para.12) with code entry limiting access to the door(s) (Para.12,42)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CN ‘293 in view of Moore to include that the security doors have electronic locks that can be opened by digital codes allocated only to authorized individuals in order to provide higher security to the user and protect the goods being transported.

CN ‘293 does not further specifically disclose
(v) transporting the container to a delivery location convenient for all the customers, and 
b) at the delivery location 
(i) providing a plurality of delivery vehicles.
(iii) using the delivery vehicles to distribute the (goods) from each securely locked compartment to the intended customer, and 
(iv) transporting the container back to the supply depot.
Lessels teaches an article delivery system wherein a truck contains a plurality of delivery vehicles (Fig.4) to distribute the (goods) from each securely locked compartment to the intended customer (Fig.1D), transporting the truck to a delivery location convenient for all the customers (Fig.6) and back to the supply depot after delivery (Fig.14).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CN ‘293 in view of Lessels to use a plurality of delivery vehicles to distribute goods to customers in order to more quickly reach the user with the delivery items.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hold, Alexander, Letson further disclose elements of a transportable container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652